DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 3 March 2021.
Claims 1, 14, and 20 have been amended.
The 112 (b) rejection for claim 8 has been overcome by amendments.
Claims 5, 6, 8, 18, and 19 have been cancelled.
Claims 1-4, 7, 9-11, 13-17, and 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3 March 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 7 of their response, “Applicant submits that, as amended, claims 1, 14, and 20, along with claims 2-4, 7, 9-11, 13, and 15-17, which depend from either claim 1 or claim 14, are eligible under 35 U.S.C. §101. In particular, the claims have been amended to recite a specific algorithm that entails a machine learning algorithm. In particular, the claims have been amended to recite that, training data, which includes completed listings of items for sale by a seller account, is provided to a machine learning algorithm. According to the claims, with this training data, the machine learning algorithm learns how to determine a preference for a seller account. Moreover, the claims have been amended to recite that, the machine learning algorithm is used to determine a utility curve with the completed listings of items for sale by a seller account. The claims have also been amended to recite that using the training data and the determined utility curve, the machine learning algorithm is used to provide a recommended price. Therefore, a machine learning algorithm entails determining the preference of a seller account, determining a utility curve, and providing a recommended price based on the utility curve. Accordingly, the Applicant submits that the claims 1-4, 7, 9-11, 13-17, and 20 are eligible under 35 U.S.C. § 101 and requests that the rejection be withdrawn.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  With regards to claim 1 (and similarly claims 14 and 20), the Examiner notes that the Applicant claims, “determining, by the one or more processors, a preference for a seller indicating a cost of time and the determining of the preference for the seller account comprises providing the completed listings of items for sale by the seller account as training data to the machine learning algorithm such that the machine learning algorithm learns how to determine the preference with the training data; based on the price curve for the item and the cost of time, determining, by the machine learning algorithm using the training data, a utility curve for the item and the seller account… and based on the utility curve for the item and the seller account, using the machine learning algorithm to present a user interface on a display associated with the seller account… where the machine learning algorithm is used to provide the recommended price based on the utility curve the machine learning algorithm determined with the training data.” (Emphasis added).  As shown and emphasized here, the Applicant has amended the claim to input provided listings of items for sale as training data to the machine learning algorithm, using the machine learning algorithm to determine a utility curve, using the machine learning algorithm to present a user interface, and using the machine learning algorithm to provide a recommended price based on the training data.  The Examiner notes that the Applicant has at no point claimed any particular algorithms with how completed listings of items for sale is used to train the machine learning algorithm, how the machine learning algorithm determines a utility curve, how the machine learning algorithm presents a user interface, and how the machine learning algorithm provides the recommended price; and instead, the Applicant has recited the use 

Applicant’s arguments with respect to claims 1, 14, and 20 with regards to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 7, 9-11, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a price curve for an item indicating a probability of sale of the item at each of a plurality of prices; determining a preference for a seller account indicating a cost of time; determining a utility curve for the item and the seller account indicating utility for the seller account as a function of price of the item; causing presentation of a user interface on a display associated with the seller account, the user interface comprising a recommended price for the item to be sold from the seller account, a slider that corresponds to the utility and is moved to change the price of the sold product, and an option to generate a listing of the item for sale at the recommended price.
The limitations of determining a price curve for an item; determining a preference for a seller account indicating a cost of time; determining a utility curve for the item and the seller account; presenting a recommended price for the item to be sold from the seller account, a means to adjust the price, and an option to generate a listing of the item for sale at the recommended price, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of fundamental economic principles or practices and commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations), with the use of generic computer elements as tools.  That is, the claim recites the use generic computer elements (“one or more processors,” “user interface,” “memory,” and “machine- readable 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the additional element of applying or using the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (“one or more processors,” “user interface,” “memory,” and “machine- readable medium”) as tools to carry out the abstract idea.  In addition, the claims further recite using historic sales information as a user preference and using this information in an algorithm, which is deemed a narrowing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the presentation of a user interface with output of the analysis is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI 
The dependent claims 2-4, 7, 9-11, 13, 15-17, and 19, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims recite basing the utility curve on a preference of time for a sale, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2 and 15).  In addition, the claims further define the price curve, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 3 and 16).  In addition, the claims further recite generating a listing of the item at the selected price, which is deemed a recitation of managing commercial interactions and fundamental economic activity (listing an item for sale at a price), which falls in the “Certain Method of Organizing Human Activity” grouping of abstract ideas (claim 4 and 17).  In addition, the claims further recite the price curve being determined by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 10339548 B1) (hereinafter Kumar), in view of Rotman (US 2009/0164383 A1) (hereinafter Rotman), in view of Smith et al. (US 2019/0272557 A1) (hereinafter Smith), in view of Avrilionis et al. (US 2013/0346157 A1) (hereinafter Avrilionis), and further in view of Surkont et al. (US 2020/00380543 A1) (hereinafter Surkont).

With respect to claims 1, 14, and 20, Kumar teaches:
Determining, by one or more processors, a price curve for an item (See at least column 2 lines 6-52, column 4 lines 13-40, column 21 lines 20-47, and column 21 line 57 through column 22 line 43 which describe determining a range of prices for an item).
Determining, by the one or more processors, a preference for a seller account (See at least column 2 lines 6-29, column 4 line 62 through column 5 line 29, column 21 line 57 through column 22 line 43, column 22 line 60 through column 23 line 63, and column 24 line 64 through column 25 line 27 which describe determining a seller preferences, such as time of sale, profit margin, and desired customers, and wherein, historical sales information is used when determining seller preferences).
Based on the price curve for the item and the preference, determining, by the one or more processors, a utility curve for the item and the seller account indicating a sales volume for prices (See at least column 2 lines 6-52, column 4 lines 13-40, column 21 lines 20-47, and column 21 line 57 through column 22 line 43 which describe determining a range of prices for an item, profits, and expected volumes of sales).
Based on the utility curve for the item and the seller account, causing, by the one or more processors, presentation of a user interface on a display associated with the seller account, the user interface comprising a recommended price for the item to be sold from the seller account and an option to generate a listing of the item for sale at the recommended price based on the seller using the control to set the item at one of the first price or the second price (See at least column 2 lines 30-52, column 4 lines 13-40, column 5 lines 30-45, column 9 lines 30-45, column 25 line 28-column 27 line 23, column 28 lines 11-42, and column 31 lines 18-35 which describe calculating a recommended price for an item using a price range and utility for a seller, wherein the recommended price is presented in a user interface 
Wherein: the user interface comprises a slider at a position corresponding to a current price of the item; and based on the utility curve for the item and the seller account, a plurality of ranges of prices are indicated on the slider (See at least column 2 lines 30-52, column 4 lines 13-40, column 5 lines 30-45, column 9 lines 30-45, column 25 line 28-column 27 line 23, column 28 lines 11-42, and column 31 lines 18-35 which describe providing a slider interface to a seller, wherein the seller can move the slider to a new position, which changes the price of the item, and updates the expected sales volume and profit, and wherein the slider has multiple prices indicated on the seller).

Kumar discloses all of the limitations of claims 1, 14, and 20 as stated above.  Kumar does not explicitly disclose the following, however Rotman teaches:
Determining, by one or more processors, a price curve for an item, the price curve indicating a probability of sale of the item at each of a plurality of prices (See at least paragraphs 7, 20, 23, and 24 which describe determining a price curve for an item, wherein the price curve indicates the probability of an item being sold in a time period).
Based on the price curve for the item and the cost of time, determining, by the one or more processors, a utility curve for the item and the seller account, the utility curve indicating utility for the seller account as a function of price of the item  (See at least paragraphs 7, 20, 23, and 24 which describe determining a price curve 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman.  By calculating a probability of selling an item at a price, and determining a utility, a price calculator will be able to predictably recommend the optimal price that will sell the most items for the greatest profit total within a time period.

The combination of Kumar and Rotman discloses all of the limitations of claims 1, 14, and 20 as stated above.  Kumar and Rotman do not explicitly disclose the following, however Smith teaches:
Determining, by the one or more processors, a preference for a seller account, the preference indicating a cost of time (See at least paragraphs 7, 20, 36, 45, and 84-88 which describe determining a preference for a seller which indicates a cost of time for selling the item, based on the expiration date of an item).
Wherein the determining of the preference for the seller account comprises providing the completed listings of items for sale by the seller account as training data to a machine learning algorithm such that the machine learning algorithm learns how to determine the preference with the training data (See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman, with the system and method of determining a preference for a seller which indicates a cost of time for selling the item, based on the expiration date of an item of Smith.  By accounting for the cost of time when determining recommended prices for an item, a seller would predictably be able to move items for a profit while also avoiding expired items that would not be able to sell.

The combination of Kumar, Rotman, and Smith discloses all of the limitations of claims 1, 14, and 20 as stated above.  Kumar, Rotman, and Smith do not explicitly disclose the following, however Avrilionis teaches:
Based on the price curve for the item, determining, by the one or more processors, a utility curve for the item and the seller account, the utility curve indicating a sales volume for a seller associated with the seller account for listing an item as a function of price of the item, the utility curve including a price threshold above which a likelihood of the seller selling the item at a first price above the price 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman, with the system and method of determining a preference for a seller which indicates a cost of time for selling the item, based on the expiration date of an item of Smith, with the system and 

The combination of Kumar, Rotman, Smith, and Avrilionis discloses all of the limitations of claims 1, 14, and 20 as stated above.  Kumar, Rotman, Smith, and Avrilionis do not explicitly disclose the following, however Surkont teaches:
Determining, by one or more processors, multiple prices for an item, the prices including a probability of sale of the item at each of a plurality of prices; Based on the pricing information and probability information for the item, determining, by the machine learning algorithm using the training data, a utility curve for the item and the seller account, the utility curve indicating a sales volume for a seller associated with the seller account for listing an item as a function of price of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman, with the system and method of determining a preference for a seller which indicates a cost of time for selling the item, based on the expiration date of an item of Smith, with the system and 

With respect to claims 2 and 15, the combination of Kumar, Rotman, Smith, Avrilionis, and Surkont discloses all of the limitations of claims 1 and 14 as stated above.  In addition, Kumar teaches:
Wherein the determining of the utility curve for the item and the seller account is further based on a preference for a period of time to sell for the seller account (See 

With respect to claims 3 and 16, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claims 1, 2, 14 and 15 as stated above.  In addition, Rotman teaches:
Wherein the price curve for the item indicates the probability of sale of the item within the period of time to sell at each of the plurality of prices (See at least paragraphs 7, 20, 23, 24-26 which describe determining a price curve for an item, wherein the price curve indicates the probability of an item being sold in a time period).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman, with the system and method of determining a preference for a seller which indicates a cost of time for selling the item, based on the expiration date of an item of Smith, with the system and method of a seller using a pricing optimization service, wherein the service determines the probability of selling a product at different prices and the customers willingness to pay 

With respect to claims 4 and 17, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claims 1 and 14 as stated above.  In addition, Kumar teaches:
Detecting a selection of the option; and in response to the detection of the selection of the option, generating the listing of the item for sale at the recommended price (See at least column 4 lines 13-40, column 5 lines 30-45, column 25 line 28 through column 27 line 23, and column 28 lines 11-29 which describes generating a 

With respect to claim 9, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claim 1 as stated above.  In addition, Kumar teaches:
Wherein the user interface comprises an informational message that provides information related to the utility curve for the seller account (See at least column 2 lines 30-52, column 4 lines 13-40, column 5 lines 30-45, column 9 lines 30-45, column 25 line 28-column 27 line 23, column 28 lines 11-42, and column 31 lines 18-35 which describe providing an expected sales volume and profit for a seller when an item is sold at the presented recommended price).

With respect to claim 10, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Kumar teaches:
Wherein the informational message indicates an amount of increased likelihood of selling the item at the recommended price (See at least column 2 lines 30-52, column 4 lines 13-40, column 5 lines 30-45, column 9 lines 30-45, column 25 line 28-column 27 line 23, column 28 lines 11-42, and column 31 lines 18-35 which describe providing an expected sales volume and profit for a seller when an item is sold at the presented recommended price).

With respect to claim 11, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claims 1, 9, and 10 as stated above.  In addition, Kumar teaches:
In response to adjustment of the slider: updating the user interface to indicate a price corresponding to the position of the slider; and updating the informational message to indicate the amount of increased likelihood of selling the item at the price corresponding to the position of the slider (See at least column 2 lines 30-52, column 4 lines 13-40, column 5 lines 30-45, column 9 lines 30-45, column 25 line 28-column 27 line 23, column 28 lines 11-42, and column 31 lines 18-35 which describe providing a slider interface to a seller, wherein the seller can move the slider to a new position, which changes the price of the item, and updates the expected sales volume and profit).

With respect to claim 13, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claim 1 as stated above.  In addition, Kumar teaches:
Causing presentation of a second user interface comprising a prompt to provide the preference for the seller account; and receiving, via the second user interface, the preference for the seller account (See at least column 2 lines 30-52, column 10 lines 18-35, and column 21 line 57 through column 22 line 43 which describe prompting a seller for preferences, and receiving a response).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Rotman, Smith, Avrilionis, and Surkont as applied to claim 1 as stated above, and further in view of Burges et al. (US 2007/0239632 A1) (hereinafter Burges).

With respect to claim 7, Kumar/Rotman/Smith/Avrilionis/Surkont discloses all of the limitations of claim 1 as stated above.  Kumar, Rotman, Smith, Avrilionis, and Surkont do not explicitly disclose the following, however Burges teaches:
Wherein the determining of the price curve for the item comprises determining an area under a receiver operating characteristic curve (See at least paragraph 34 which describes a cost curve as being determining by taking the area under a receiver operating curve).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating a recommended price or an item, wherein the recommendation is based on a range of prices for an item, seller preferences, and seller utility of Kumar, with the system and method of determining a price curve which indicates a probability of selling an item in a time period at a price, and determining a utility of an item based on the price of the item of Rotman, with the system and method of determining a preference for a seller which indicates a cost of time for selling the item of Smith, with the system and method of a seller using a pricing optimization service, wherein the service determines the probability of selling a product at different prices and the customers willingness to pay for a product at different prices, wherein the system calculates an optimal price to sell the product at in order to maximize revenue, and wherein the service presents a slider interface which allows a seller to change the price and view the new utility and revenue of Avrilionis, with the system and method of a seller interacting with a service portal to sell items on a marketplace, wherein the seller inputs item information and sales information, wherein the portal uses said information and information from other sources to calculate recommended prices for the 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
30 July 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628